Name: Commission Regulation (EEC) No 2475/87 of 14 August 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/20 Official Journal of the European Communities 15. 8 . 87 COMMISSION REGULATION (EEC) No 2475/87 of 14 August 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 2414/87 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 827/87 (*), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annex I to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 24 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24. 0 OJ No L 48 , 17 . 2. 1987, p. 1 . 0 OJ No L 168, 27. 6. 1987, p. 22. (4) OJ No L 219, 8 . 8 . 1987, p. 32. 0 OJ No L 261 , 26. 9 . 1978, p. 5. (6) OJ No L 80, 24. 3 . 1987, p. 6 . No L 228/2115 . 8 . 87 Official Journal of the European Communities ANNEX Member States of regions within a Member State and groups of qualities referred to in Article 1 ( 1 ) Member State/Region Groups of qualities(category and class) ' Belgium AU, AR, AO Denmark AR, AO, CO Germany AU, AR, CR Spain AR, AO France AU, AR, AO, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO